Citation Nr: 0844613	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-24 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In an August 11, 2003 letter, the RO informed the veteran 
that his substantive appeal was not received until July 31, 
2003, and that consequently he had not filed a timely 
substantive appeal.  The Board has reviewed the record and 
notes that the RO issued a statement of the case on April 29, 
2003, and that a substantive appeal was faxed to the RO on 
July 2, 2003.  The Board accepts jurisdiction for appellate 
review based on the veteran's faxed substantive appeal.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2004.  A transcript of 
that hearing has been associated with the veteran's claims 
file. 

The case was previously before the Board in November 2004, 
and at that time it was remanded for additional development.  
The Board then issued a decision in January 2006 that denied 
the veteran's claim for service connection for bilateral 
hearing loss.  The veteran appealed the Board's January 2006 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision, dated in June 
2008, the Court set aside the Board's January 2006 decision 
and remanded the matter to the Board for action consistent 
with the Memorandum Decision.

A letter to veteran and his representative, dated in October 
2008, noted that the case had been received by the Board 
following the Court's remand decision and advised that 
additional evidence could be submitted within 90 days of the 
date of the letter.  In November 2008, the veteran's 
representative submitted additional evidence to the Board, to 
include relevant medical treatment reports.  The November 
2008 letter by the veteran's representative indicated that 
the veteran waived his right to have the case remanded to the 
agency of original jurisdiction (AOJ), and asked to proceed 
with the adjudication of the appeal.  In light of these 
statements by the veteran's representative in November 2008, 
the Board finds the veteran has not been prejudice in 
considering this appeal on the merits.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (noting that where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).


FINDINGS OF FACT

1.  Left ear sensorineural hearing loss disability for VA 
purposes was initially demonstrated years after service, and 
has not been shown by competent evidence to be causally 
related to the veteran's active service.

2.  Right ear hearing loss was demonstrated on examination 
for enlistment into service, and has not been shown by 
competent clinical evidence of record to have increased in 
service. 


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued a VCAA notice letter to the 
veteran dated in January 2002.  The letter informed the 
veteran of what evidence was required to substantiate his 
claim for service connection and of his and VA's respective 
duties for obtaining evidence.  


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was accomplished 
prior to the initial AOJ adjudication that denied the claim, 
the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

Moreover, while notice was not provided in the above notice 
letter, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefits sought, this omission is not 
prejudicial to the veteran.  Indeed, because the veteran's 
claim of service connection is denied in the instant 
decision, VA's failure to provide notice as to the assignment 
of a disability rating and/or effective date has no adverse 
impact on the veteran.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Additionally, as noted above, it was requested in 
November 2008 that the Board proceed with adjudication of the 
veteran's claim.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

The Board notes that VA medical opinion was obtained in 
January 2005 and sufficient competent medical evidence is of 
record to make a decision on this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the 
Court's June 2008 Memorandum Decision found the January 2005 
VA audiological examination to be adequate as the examiner 
reviewed the record, including the appellant's prior medical 
examinations and described the disability in sufficient 
detail as to fully inform the Board's evaluation.  Even 
though new evidence was submitted to the Board in 2008 as 
noted above, the Board still finds the January 2005 VA 
audiological examination to be adequate as the new medical 
evidence only reconfirmed the veteran's current bilateral 
hearing loss disability and did not contain a medical nexus 
opinion regarding such.

The new evidence received by the Board in November 2008 
included a letter from T.A.C., M.D., dated in September 2008.  
Dr. T.A.C. noted that VA was welcome to the veteran's records 
upon his signed release.  In this regard, the Board notes 
that the claimant must provide, among other things, enough 
information to identify and locate the existing records, 
including approximate time frames and the condition for which 
medical treatment was provided, and authorize the release of 
records not in the custody of a Federal agency.  38 C.F.R. 
§ 3.159(c)(1)(i)-(ii).  The record does not reflect that the 
veteran provided a signed release for this medical doctor.  
The Board reiterates the veteran's request to adjudicate his 
claim as noted in the November 2008 statement from his 
representative.  In light of this, the Board finds that 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).

Sensorineural hearing loss, as an organic disease of the 
nervous system, will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

When determining whether a disability or disease was incurred 
in service, or pre-existed service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).



Analysis

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  The veteran contends that such 
hearing loss occurred when he was exposed to loud noises in 
service.  See, e.g., Substantive Appeal, dated in July 2003.  
The veteran has stated that because of his military duties he 
was exposed to noise from power generators and air planes as 
a member of the 82nd Airborne.  See VA Form 21-526, received, 
in October 2001.

Regarding evidence of a current disability, a VA audiometric 
examination, conducted in January 2005 reported pure tone 
thresholds, in decibels, as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
Right
30
50
60
100
105
Left
35
50
65
90
90

The January 2005 VA examiner diagnosed the veteran with mild 
sloping to severe/profound, sensorineural hearing loss from 
500 Hz - 8,000 Hz, bilaterally.  Based on the standard set 
forth in 38 C.F.R. § 3.385, the record establishes current 
bilateral hearing loss disability for VA purposes.  See also 
Report of VA examination, dated in January 2008 (reflecting 
hearing loss that meets the requirements of 38 C.F.R. § 3.385 
for a hearing loss disability for VA purposes). The Board 
notes that the record contains other post-service private 
audiograms dated, in March 2006 and October 2008, but such 
have not been interpreted from their graphic format.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that the 
Board may not interpret graphical representations of 
audiometric data).  Even though these two private audiograms 
have not been interpreted, the clinical evidence from the 
January 2005 and January 2008 VA examinations already 
demonstrates that the veteran has a current bilateral hearing 
loss disability for VA purposes.

The veteran underwent audiometric examination on examination 
for induction into service, in August 1974.  The reported 
findings were:


HERTZ

500
1000
2000
3000
4000
Right
5
5
5
XX
30
Left
10
10
5
XX
5

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the veteran's right ear hearing threshold was shown to 
exceed 20 decibels at 4,000 Hertz, right ear hearing loss was 
demonstrated on examination for induction into service, and 
the presumption of soundness on induction does not attach as 
to right ear hearing loss.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).  Additionally, the audiologist 
from the January 2005 VA examination indicated that the 30 
decibel finding reflected mild hearing loss.  As the 
veteran's left ear hearing threshold was not shown to exceed 
20 decibels at any level, left ear hearing loss was not 
demonstrated on entrance examination for induction into 
service, and the presumption of soundness on induction does 
attach as to left ear hearing loss.  Id.  

The law further provides that, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 (West 2002) and 38 C.F.R. § 3.306 (2008) apply, and 
the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Under 38 U.S.C.A. § 1154(a) (West 2002), the VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran has alleged his 
hearing loss disability was incurred in service as a result 
of exposure to noise trauma while jumping from aircraft 
without ear protection and working as a power generator 
operator in the military.  The veteran's DD Form 214 indeed 
reflects that his military occupational specialty (MOS) was 
that of a power generator equipment operator and mechanic and 
that he received his parachute badge.  The DD Form 214 also 
reflects that the veteran received an expert badge for the 
M16.  As previously noted, the veteran has stated that he was 
exposed to loud noise in service due to, among other things, 
aircraft and noise from generators.  The Board finds the 
veteran's is competent to report exposure to loud noise in 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005) (noting that the veteran and other persons can attest 
to factual matters of which they had first-hand knowledge, 
e.g., experiencing pain in service and witnessing events).  
In light of the veteran's MOS and his competent statements 
regarding exposure to loud noises in service, acoustic trauma 
due to noise exposure in service is conceded as such is 
consistent with the circumstances of the veteran's service.  
38 U.S.C.A. § 1154(a).  However, the veteran's service 
treatment records are entirely negative for any complaint, 
treatment, or diagnosis of hearing loss.  The veteran did not 
report any complaints referable to his ears in the manner now 
alleged (i.e., hearing loss), to include upon separation 
examination.

The veteran's separation examination report, dated in August 
1977, shows that he underwent audiometric hearing evaluation 
at that time and had normal right and left ear hearing.  The 
reported findings were:


HERTZ

500
1000
2000
3000
4000
Right
10
10
10
XX
10
Left
10
10
10
XX
10

This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his hearing at his discharge 
from service, then he would have at least mentioned this 
during this examination.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . .  .").

After service, the first clinical evidence regarding the 
veteran's hearing loss came upon VA audiological evaluation, 
dated in June 1999.  The report of this VA audiological 
evaluation showed bilateral hearing loss sufficient to meet 
the requirement of 38 C.F.R. § 3.385.  In this regard, the 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The Board also notes that the examining VA 
audiologist in June 1999 did not provide an opinion regarding 
the etiology of the veteran's bilateral hearing loss.  

Although the Board concedes that the veteran was exposed to 
acoustic trauma in service, and according to the findings of 
the January 2005 and January 2008 VA audiologic examinations, 
the veteran has sufficient bilateral hearing loss to meet the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual hearing loss disability for VA purposes, 
there is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting that his right ear hearing 
loss was aggravated during his military service or that his 
left ear hearing loss was caused by his military service.  
See 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R.  
§ 3.303(a).  See also 38 C.F.R. § 3.385.  Further, it is 
significant to point out that in January 2005, a VA examiner 
(an audiologist), after a review of the veteran's claims file 
and an objective examination, opined that because there did 
not appear to be a significant threshold shift in the 
threshold levels on the veteran's 1974 and 1977 audiograms, 
that it could be concluded that the veteran's current level 
of hearing loss was not likely the result of military noise 
exposure.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  As the January 2005 VA examiner reviewed the claims 
file and provided a rationale for the opinion given, the 
Board finds it to be very probative evidence against the 
veteran's claim.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (finding that a physician's access to the claims 
file is an important factor in assessing the probative value 
of a medical opinion). 

The Board acknowledges the medical records from H.K.H., M.D., 
F.A.C.S., dated in 2005, 2006, and 2008.  A review of these 
records reveals treatment regarding the veteran's hearing 
loss.  However, the private medical doctor did not provide an 
opinion regarding the etiology of the veteran's hearing loss.  
The Board also notes the letter from, T.A.C., M.D., dated in 
September 2008.  Dr. T.A.C. notes that office records 
indicate that the veteran was seen as early as September 2003 
with complaints of bilateral hearing loss.  It was further 
noted that the veteran indicated to the medical doctor that 
his hearing loss was related to noise exposure during his 
military service.  However, as noted in the September 2008 
letter, it is the veteran's opinion linking his hearing loss 
to service and not the medical doctor's opinion.  As the 
veteran does not have the training or experience to make 
medical conclusions, he is not competent to make such a 
conclusory statement and his opinion lacks probative value.  
The Board also notes a statement by J.F.K., D.D.S., dated in 
October 2008, indicating that he had known the veteran since 
1979 and that the veteran has had some hearing loss, which 
came from his time in the Army.  While this letter indicates 
that J.F.K. is a Doctor of Dental Surgery, the letter does 
not indicate that he reviewed the veteran's claim file or 
performed an objective examination of the veteran.  
Additionally, a rationale was not provided in support of this 
opinion.  As such, the Board finds that J.F.K.'s October 2008 
opinion lacks probative value.  Moreover, there is no other 
competent clinical evidence of record, VA or private, 
indicating that the veteran's current bilateral hearing loss 
is related to or aggravated by service.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran and other lay evidence of 
record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  The Board also has a duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  The Board acknowledges that the veteran and 
other lay persons are competent to give evidence about what 
they experienced; for example, the ability to report certain 
symptoms, such as having, or observing the veteran having, 
difficulty hearing.  See, e.g., Layno  v. Brown, 6 Vet. App. 
465 (1994).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence. 
 Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  See also Buchanan, 451 F.3d 
at 1337 (noting that the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence, and if the Board 
concludes that the lay evidence presented by a veteran is 
credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence). 

The Board acknowledges the lay statements of record from the 
veteran's spouse, neighbors, previous supervisor, and 
coworker, all dated in October 2001.  These lay statements 
describe situations involving the veteran's hearing, to 
include where the lay person has had to either speak with a 
higher volume to the veteran or has witnessed the veteran ask 
a speaker to repeat their statement.  Lay statements from two 
of the veteran's neighbors indicated that they knew him 
before and after his military service, and that they noticed 
the veteran had trouble hearing after service.  The Board 
notes that the veteran and other persons are qualified to 
describe the observable symptoms exhibited by the veteran.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board 
finds the veteran's and the lay statements are competent to 
that extent.  However, these lay persons are not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Further, little probative weight can be 
assigned to these lay statements regarding continuity of 
symptomatology, as the Board deems such statements to be less 
than credible.  In this regard, while the Board acknowledges 
that the absence of any corroborating medical evidence 
supporting the lay assertions, in and of itself, does not 
render the lay statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  See also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent to establish a diagnosis when . 
. . a layperson is competent to identify the medical 
condition).  

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
38 C.F.R. § 3.307(a)(3).  The Board again acknowledges the 
statements by the veteran's wife, former supervisor, 
neighbors and co-worker who reported that the veteran 
exhibited observable hearing loss shortly after discharge 
from service, to include in 1978.  While the veteran may have 
exhibited some observable hearing loss after service, the 
Board finds that lay observations are not probative of the 
degree of the veteran's hearing impairment at that time.  As 
the record does not demonstrate that these laypersons have 
the requisite credentials to determine the degree of severity 
of the veteran's hearing loss, the Board finds that these lay 
statements are not competent medical evidence.  Here, the 
first clinical documentation of an impaired hearing 
disability for VA purposes was many years after service, to 
include on VA audiological evaluation in June 1999.  As such, 
the Board finds that presumptive service connection is not 
warranted under the provisions of 38 U.S.C.A. §§ 1101 and 
1112 (West 2002) or 38 C.F.R. §§ 3.307 and 3.309 (2008).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine whether his 
pre-existing right hearing loss was chronically aggravated in 
service or whether his left ear hearing loss was 
etiologically related to service.  See Espiritu, 2 Vet. App. 
at 494-95; see also Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Because of this, his allegations regarding a link to 
service, alone, have no probative value without medical 
evidence substantiating them.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R.  
§ 3.102 (2008), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
bilateral hearing loss.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


